HALL, Judge.
Daniel Lee Ware appeals his conviction for possession of cocaine, contending that the trial court erred in denying his motion to suppress. Since defense counsel conceded the validity of the stop of Ware, we agree with the state that any issue regarding that point has not been preserved for our review.
We affirm the denial of Ware’s motion to suppress with regard to the cocaine. We find the law enforcement officers were justified in conducting a patdown of Ware because they possessed an articulable suspicion that Ware could be armed with a dangerous weapon. Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968).
With regard to the statements Ware made in response to the officer’s query after the patdown produced the cocaine pipe, the state agrees with Ware that they should have been suppressed because the *118officers had not advised him of his Miranda1 rights.
Although the trial court improperly denied Ware’s motion to suppress the statements, we do not reverse because the statements were made after the cocaine was discovered and they were not material to Ware’s conviction of possession of cocaine.
Affirm.
DANAHY, A.C.J., and SILVERTOOTH, LYNN N., Senior Associate Judge, concur.

. Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966).